Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-8, 10-12, 14-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Suzuki et al (US 2009/0312949).
Suzuki discloses in figures 1 – 5 a vehicle structure material strengthening system, comprising: at least one collision sensor (102) suitable for being mounted on a vehicle; a processor (13) electrically connected to the at least one collision sensor for receiving a collision signal from the at least one collision sensor, wherein the processor determines whether to transmit a power activation signal according to the collision signal (figures 3 – 5); and a power supply (para 077, 0081) electrically connected to the processor and the vehicle, wherein: when the collision signal is greater than or equal to a collision threshold, the processor transmits the power activation signal to the power supply, wherein the power supply transmits a circuit to the vehicle according to the power activation signal; or when the collision signal is less than the collision threshold, the processor does not transmit the power activation signal (para 0077) (claims 1, 10). the vehicle comprises at least one of a manned vehicle and an unmanned vehicle (claims 2, 11). the manned vehicle comprises at least one of an automobile, a public transport carriage, a track vehicle, and an aircraft (claims 3, 12). at least one auxiliary airbag (208) installed in the vehicle and electrically connected to the processor, wherein the processor determines whether to transmit an auxiliary airbag activation signal according to the collision signal, wherein: when the collision signal is greater than or equal to the collision threshold, the processor transmits the auxiliary airbag activation signal to the at least one auxiliary airbag, wherein the at least one auxiliary airbag is activated according to the auxiliary airbag activation signal; or when the collision signal is less than the collision threshold, the processor does not transmit the auxiliary airbag activation signal (figures 5, 6) (claims 5, 14). the at least one collision sensor comprises a plurality of collision sensors, and the plurality of collision sensors are dispersedly mounted on the vehicle (figures 1, 2) (claim s 6 , 15). 
the plurality of collision sensors are dispersedly mounted on an outer surface of the vehicle (claims 7, 16). the at least one collision sensor comprises at least one of an electromechanical collision sensor, an electronic collision sensor, and a mercury switch collision sensor (claims 8, 17). 
Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hargedon et al. (US 6,037,674).
Hargedon discloses in figure 1 and Background and Summary a vehicle structure material strengthening system, comprising: at least one collision sensor (22) suitable for being mounted on a vehicle; a processor (10) electrically connected to the at least one collision sensor for receiving a collision signal from the at least one collision sensor, wherein the processor determines whether to transmit a power activation signal according to the collision signal (Background, Description para 8); and a power supply (12) electrically connected to the processor and the vehicle, wherein: when the collision signal is greater than or equal to a collision threshold, the processor transmits the power activation signal to the power supply, wherein the power supply transmits a circuit to the vehicle according to the power activation signal; or when the collision signal is less than the collision threshold, the processor does not transmit the power activation signal ((Background, Description para 8)) (claims 1, 10). the vehicle comprises at least one of a manned vehicle and an unmanned vehicle (claims 2, 11). the manned vehicle comprises at least one of an automobile, a public transport carriage, a track vehicle, and an aircraft (claims 3, 12). the manned vehicle is the automobile, and the power supply is electrically connected to at least one of an A-pillar, a B-pillar, and a C-pillar of the automobile. (claims 4, 13) (Background) . at least one auxiliary airbag (Background) installed in the vehicle and electrically connected to the processor, wherein the processor determines whether to transmit an auxiliary airbag activation signal according to the collision signal, wherein: when the collision signal is greater than or equal to the collision threshold, the processor transmits the auxiliary airbag activation signal to the at least one auxiliary airbag, wherein the at least one auxiliary airbag is activated according to the auxiliary airbag activation signal; or when the collision signal is less than the collision threshold, the processor does not transmit the auxiliary airbag activation signal (Background, Description para 8) (claims 5, 14). the at least one collision sensor comprises a plurality of collision sensors, and the plurality of collision sensors are dispersedly mounted on the vehicle (Background) (claim s 6 , 15). the plurality of collision sensors are dispersedly mounted on an outer surface of the vehicle  (Background) (claims 7, 16). the at least one collision sensor comprises at least one of an electromechanical collision sensor, an electronic collision sensor, and a mercury switch collision sensor (claims 8, 17). the power supply provides a current greater than 0A and less than or equal to 500A to the vehicle (Description para 6, 13) (claims 9, 18).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Verley whose telephone number is (571)270-3542. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johnathan Ng can be reached on (571) 270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE T VERLEY/Primary Examiner, Art Unit 3614